Title: [December 1758]
From: Adams, John
To: 



      Tuesday. December 3 or 4 i.e. 5.
      
      
       Bob Paine is conceited and pretends to more Knowledge and Genius than he has. I have heard him say that he took more Pleasure in solving a Problem in Algebra than in a frolick. He told me the other day, that he was as curious after a minute and particular Knowledge of Mathematicks and Phylosophy, as I could be about the Laws of Antiquity. By his Boldness in Company, he makes himself a great many Enemies. His Aim in Company is to be admired, not to be beloved. He asked me what Duch Commentator I meant? I said Vinnius.—Vinnius, says he, (with a flash of real Envy, but pretended Contempt,) you cant understand one Page of Vinnius.—He must know that human Nature is disgusted with such incomplaisant Behaviour. Besides he has no Right to say that I dont understand every Word in Vinnius, or even in  for he knows nothing of me. For the future let me act the Part of a critical spy upon him, not that of an open unsuspicious friend.—Last Superiour Court at Worcester he dined in Company with Mr. Gridly, Mr. Trowbridge, and several others, at Mr. Putnams, and altho a modest attentive Behaviour would have best become him in such a Company, yet he tried to ingross the whole Conversation to himself. He did the same, in the Evening, when all the Judges of the Superiour Court with Mr. Winthrop, Sewall, &c. were present, and he did the same last Thanksgiving day, at Coll. Quincies, when Mr. Wibirt, Mr. Cranch &c. were present. This Impudence may sett the Million a Gape at him but will make all Persons of Sense despize him, or hate him. That evening at Putnams, he called me, a Numbskull and a Blunder Buss before all the Superiour Judges. I was not present indeed, but such expressions were indecent and tended to give the Judges a low Opinion of me, as if I was despized by my Acquaintance. He is an impudent, ill-bred, conceited fellow. Yet he has Witt, sense, and Learning, and a great deal of Humour, and has Virtue and Piety except his fretful, peevish, Childish Complaints against the Disposition of Things. This Character is drawn with Resentment of his ungenerous Treatment of me, and Allowances must therefore be made, but these are unexaggerated facts.
       Lambert setts up for a Witt and a Humourist. He is like a little nurley ill natured Horse that kicks at every Horse of his own size, but lears and shears off from every one that is larger. I should mind what I say before him for he is always watching for wry Words to make into a droll story to laugh at. He laughs at John Thayer, for saying, “Lambert, I am sorry I am your good Friend I am sorry. This will cost you between 2 and 3 hundred Pounds.” And it was a silly, . . . impertinent, ignorant Speech. He laughs at Field for being nettled at his laughter. Field complained that he laughed at him. Lambert said, I will laugh when I please. If you carry me to the Rat hole I will laugh all the Way, and after I get there.—Such fellows are hated by all mankind, yet they rise and make a figure, and People dred them.
       Altho men of bitter witt, are hated and feared, yet they are respected, by the World.
       Quaere, was there ever a Witt, who had much Humanity and Compassion, much Tenderness of Nature? Mr. Congreve was tender, extreamly tender of giving offence to any man. Dr. Arbuthnot was as great a Wit and Humourist, yet he was tender, and prudent. Mr. Cranch has Witt, and is tender and gentle.
       The other Night I happened to be at the Drs., with Ben. Veasey. He began to prate upon the Presumption of Philosophers in erecting Iron Rods to draw the Lightning from the Clouds. His Brains were in a ferment with strong Liquor and he railed, and foamed against those Points and the Presumption that erected them, in Language taken partly from Scripture and partly from the drunken Disputes of Tavern Philosophy, in as wild mad a manner as King Lear raves, against his Daughters Disobedience and Ingratitude, and against the meaness of the Storm in joining with his Daughter against him in Shakespears Lear. He talked of presuming upon God as Peter attempted to walk upon the Water, attempting to controul the Artilry of Heaven, an Execution that Mortal man cant Stay—the Elements of Heaven, fire, Heat, Rain, Wind, &c.
       Let me search for the Clue, which Led great Shakespeare into the Labyrinth of mental Nature! Let me examine how men think. Shakespeare had never seen in real Life Persons under the Influence of all those Scenes of Pleasure and distress, which he has described in his Works, but he imagined how a Person of such a Character would behave in such Circumstances, by analogy from the Behaviour of others that were most like that Character in nearly similar Circumstances, which he had seen.
      
      
       
        
   
   If JA was correct in giving the day of the week as Tuesday, this entry should be dated 5 Dec.


       
       
        
   
   Edmund Trowbridge (1709–1793), of Cambridge; Harvard 1728; attorney general and later a justice of the Superior Court. JA sometimes calls him Goffe, a name Trowbridge used in college and for a time thereafter because his guardian was a great-uncle named Edmund Goffe.


       
       
        
   
   Dwarfish, gnarled (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols. and supplement., under “knurly”).


       
       
        
   
   The point of this anecdote is now lost, perhaps owing to JA’s punctuation, which stands here as in the MS except for moving back the closing quotation mark to this point from its original position after the first use of the word “sorry” in the preceding sentence.


       
       
        
   
   The following two paragraphs are separated from the present entry and from each other by lines drawn across the page in the MS; they may have been written at any time between 5 and 18 Dec.


       
      
      

      Marginalia in Winthrop’s Lecture on Earthquakes, December 1758?
      
      
       “O! there is no getting out of the mighty hand of GOD!”
       This Exclamation was very popular, for the Audience in general like the rest of the Province, consider Thunder, and Lightning as well as Earthquakes, only as Judgments, Punishments, Warnings &c. and have no Conception of any Uses they can serve in Nature. I have heard some Persons of the highest Rank among us, say, that they really thought the Erection of Iron Points, was an impious attempt to robb the almighty of his Thunder, to wrest the Bolt of Vengeance out of his Hand. And others, that Thunder was designed, as an Execution upon Criminals, that no Mortal can stay. That the attempt was foolish as well as impious. And no Instances, even those of Steeples struck, where Iron Bars have by Accident conveyed the Electricity as far as they reached without damage, which one would think would force Conviction, have no weight at all.
       This Invention of Iron Points, to prevent the Danger of Thunder, has met with all that opposition from the superstition, affectation of Piety, and Jealousy of new Inventions, that Inoculation to prevent the Danger of the Small Pox, and all other usefull Discoveries, have met with in all ages of the World.
       I am not able to satisfy myself, whether the very general if not universal apprehension that Thunder, Earthquakes, Pestilence, Famine &c. are designed merely as Punishments of sins and Warnings to forsake, is natural to Mankind, or whether it was artfully propagated, or whether it was derived from Revelation.
       An Imagination that those Things are of no Use in Nature but to punish and alarm and arouse sinners, could not be derived from real Revelation, because it is far from being true, tho few Persons can be persuaded to think so.
      
      
       
        
   
   The two following paragraphs were written, without indication of date, in JA’s copy of John Winthrop, A Lecture on Earthquakes; Read in the Chapel of Harvard-College in Cambridge, N.E. November 26th 1755, Boston, 1755, the first at p. 37 and the second on a blank final leaf. This copy is in the Boston Public Library, and Mr. Zoltán Haraszti has published the marginalia, with a helpful commentary, in “Young John Adams on Franklin’s Iron Points,” Isis, 41:11–14 (March 1950). See also entries of 18 Nov. 1755, above, and 12 March 1761, below.


       
       
        
   
   This sentence is quoted in Winthrop’s text from Rev. Thomas Prince’s Earthquakes the Works of God, Boston, 1755, a sermon first published in 1727 and reissued with a new appendix after the earthquake of 18 Nov. 1755. In the appendix Prince took a very dim view of the recent invention by “the sagacious Mr. Franklin.” “The more Points of Iron are erected round the Earth to draw the Electrical Substance out of the Air; the more the Earth must needs be charged with it,” and consequently the more earthquakes. “In Boston are more erected than any where else in New England; and Boston seems to be more dreadfully shaken. Oh! there is no getting out of the mighty Hand of God! If we think to avoid it in the Air, we cannot in the Earth: Yea it may grow more fatal.” To this Winthrop replied in an appendix of his own: “I should think, though with the utmost deference to superior judgements, that the pathetic exclamation, which comes next, might well enough have been spared. ’O! there is no getting out of the mighty hand of GOD!’ For I cannot believe, that in the whole town of Boston, where so many iron points are erected, there is so much as one person, who is so weak, so ignorant, so foolish, or, to say all in one word, so atheistical, as ever to have entertained a single thought, that it is possible, by the help of a few yards of wire, to ’get out of the mighty hand of GOD.’” JA’s comments are attached to this paragraph of Winthrop’s.


       
       
        
   
   JA’s faulty grammar is retained as in MS.


       
      
      

      Monday. December 18th. 1758
      
      
       I this Evening delivered to Mr. Field, a Declaration in Trespass for a Rescue. I was obliged to finish it, without sufficient examination. If it should escape an Abatement, it is quite indigested, and unclerk-like. I am ashamed of it, and concerned for it. If my first Writt should be abated, if I should throw a large Bill of Costs on my first Client, my Character and Business will suffer greatly. It will be said, I dont understand my Business. No one will trust his Interest in my hands. I never Saw a Writt, on that Law of the Province. I was perplexed, and am very anxious about it. Now I feel the Dissadvantages of Putnams Insociability, and neglect of me. Had he given me now and then a few Hints concerning Practice, I should be able to judge better at this Hour than I can now. I have Reason to complain of him. But, it is my Destiny to dig Treasures with my own fingers. No Body will lend me or sell me a Pick axe. How this first Undertaking will terminate, I know not. I hope the Dispute will be settled between them, or submitted, and so my Writt never come to an Examination. But if it should I must take the Consequences. I must assume a Resolution, to bear without freting.
       Heard Parson Wibirt exert his Casuistry to J. Spear. Warned him against selling his drowned Sheep for merchantable Mutton. It was not so nutritive nor palatable as Mutton butchered and dressed, and therefore, was not worth the same Price, and it would be an Imposition and a Cheat that his Conscience must disapprove to describe it and sell it as good Mutton. He could not sentence unfinished
      
      
       
        
   
   In the case of Field v. Lambert.


       
       
        
   
   This detached paragraph may have been written on 19 December.


       
      
      

      Wednesday 20 December.
      
      
       I am this forenoon, resuming the Study of Van Muyden. I begin at the 99th Page.
      
      

      Thurdsday 21 December.
      
      
       Yesterday and to day I have read loud, Tullius 4 Orations against Cataline. The Sweetness and Grandeur of his sounds, and the Harmony of his Numbers give Pleasure enough to reward the Reading if one understood none of his meaning. Besides I find it, a noble Exercise. It exercises my Lungs, raises my Spirits, opens my Porrs, quickens the Circulations, and so contributes much to Health.
      
      

      Tuesday, 26 of December.
      
      
       Being the Evening after Christmas, the Dr. and I spent the Evening with Mr. Cleverly and Major Miller. Mr. Cleverly was chearful, alert, sociable and complaisant. So much good sense, and knowledge, so much good Humour and Contentment, and so much Poverty, are not to be found, in any other House I believe in this Province. I am amazed that a man of his Inginuity, and sprightliness, can be so shiftless. But what avails a noisy fame, a plentiful fortune, and great figure and Consideration in the World? Neither Prat nor Gridley, Mayhew nor Eliot, Stockbridge nor Hersey appear more easy and happy with all their wealth and Reputation, than he with neither. Major Miller was sedate, but the Conversation was not to his Taste. He began to tell what this and that fellow said, what Coll. Oliver did at Dorchester and what he did at Deadham, but he said very little on the whole. Both of them took unused freedoms with Coll. Quincy and his Brother. They are determined to esteem them both Knaves and fools.
      
      
       
        
   
   Probably Joseph Cleverly (1713–1802), Harvard 1733, JA’s first schoolmaster.


       
       
        
   
   Ebenezer Miller (1730–1811), of Braintree; militia officer, selectman, Episcopalian, and loyalist.


       
       
        
   
   Andrew Oliver (1706–1774), Harvard 1724; secretary of the Province and later lieutenant governor.


       
       
        
   
   Edmund Quincy (1703–1788), fourth of his name and brother of “Colonel” Josiah. His Boston mercantile firm having gone into bankruptcy, Edmund was currently a farmer in Braintree, living in what is now known as the “Dorothy Q.” house, still standing on Hancock Street in Quincy.


       
      
      

      Friday 29 December.
      
      
       Let me see, if Bob Paine dont pick up this Story to laugh at. Lambert will laugh no doubt, and will tell the story to every man he sees, and will squib me about it, whenever he sees me. He is impudent and unfair enough, to turn this on every Occasion to my Disadvantage. Impudence, Drollery, Villany, in Lambert, Indiscretion, Inconsideration, Irresolution, and ill Luck in me, and Stinginess as well as ill Luck on the Side of Field, all unnite in this Case to injure me.
       Fields Wrath waxed hot this morning. When he found himself defeated a second time. He wished the affair in Hell, called Lambert a Devil and said, “That’s always the Way in this Town, when any strange Devil comes into Town, he has all the Priviledges of the Town.”
       Let me Note the fatal Consequences of Precipitation. My first Determination, what to do in this affair was right. I determined not to meddle. But By the cruel Reproaches of my Mother, by the Importunity of Field, and by the fear of having it thought I was incapable of drawing the Writt, I was seduced from that determination, and what is the Consequence? The Writt is defective. It will be said, I undertook the Case but was unable to manage it. This Nonsuit will be in the mouth of every Body. Lambert will proclaim it.
       
       
       
       
       
       Let me never undertake to draw a Writt, without sufficient Time to examine, and digest in my mind all the Doubts, Queries, Objections that may arise.—But no Body will know of any Abatement except this omission of the County.
       An opinion will spread among the People, that I have not Cunning enough to cope with Lambert. I should endeavour at my first setting out to possess the People with an Opinion of my subtilty and Cunning. But this affair certainly looks like a strong Proof of the Contrary.
      
      
       
        
   
   Sentences punctuated as in MS.


       
       
        
   
   MS: “sublilty.”


       
      
      

      Saturday 30 December.
      
      
       How a whole Family is put into a Broil sometimes by a Trifle. My P. and M. disagreed in Opinion about boarding Judah, that Difference occasioned passionate Expressions, those Expressions made Dolly and Judah snivell, Peter observed and mentioned it, I faulted him for it, which made him mad and all was breaking into a flame, when I quitted the Room, and took up Tully to compose myself. My P. continued cool and pleasant a good while, but had his Temper roused at last, tho he uttered not a rash Word, but resolutely asserted his Right to govern. My Mamma was determined to know what my P. charged a Week for the Girls Board. P. said he had not determined what to charge but would have her say what it was worth. She absolutely refused to say. But “I will know if I live and breath. I can read yet. Why dont you tell me, what you charge? You do it on purpose to teaze me. You are mighty arch this morning. I wont have all the Towns Poor brought here, stark naked, for me to clothe for nothing. I wont be a slave to other folks folk for nothing.”—And after the 2 Girls cryed.—“I must not speak a Word to your Girls, Wenches, Drabbs. I’le kick both their fathers, presently. You want to put your Girls over me, to make me a slave to your Wenches.” Thus when the Passions of Anger and Resentment are roused one Word will inflame them into Rage.
       This was properly a conjugal Spat. A Spat between Husband and Wife. I might have made more critical observations on the Course and Progress of human Passions if I had steadily observed the faces, Eyes, Actions and Expressions of both Husband and Wife this morning.
       M. seems to have no Scheme and Design in her Mind to persuade P. to resign his Trust of Selectman. But when she feels the Trouble and Difficulties that attend it she fretts, squibs, scolds, rages, raves. None of her Speeches seem the Effect of any Design to get rid of the Trouble, but only natural Expressions of the Pain and Uneasiness, which that Trouble occasions. Cool Reasoning upon the Point with my Father, would soon bring her to his mind or him to hers.
       Let me from this remark distinctly the Different Effects of Reason and Rage. Reason, Design, Scheme, governs pretty constantly in Putnams House, but, Passion, Accident, Freak, Humour, govern in this House. Put knows what he wants, and knows the Proper means to procure it, and how to employ them. He employs, Reason, Ridicule, Contempt, to work upon his Wife.
       I feel a fluttering concern upon my mind.
       Andrew Oliver is a very sagacious Trifler. He can decypher, with surprizing Penetration and Patience, any Thing wrote in signs, whether English, Latin, or French. But to what Purpose? Tis like great skill and Dexterity in Gaming, used only for Amuzement. With all his Expertness he never wins any Thing. But this is his Way to fame. One man would be a famous Orator, another a famous Physician, another a famous Phylosopher, or a 4th a famous Dancer, and he would be a famous Decypherer. But I am quite content with the 24 Letters without inventing all the possible Marks that might signify the same Things. Ned Quincy is learning to be such another Nugator Sagax, an artificial arrangement of Dots and Squares.
      
      
       
        
   
   The whole of the entry recounting this domestic incident was omitted by CFA in editing JA’s Diary.


       
       
        
   
   Papa and Mama, or Pater and Mater. Susanna (1709–1797), daughter of Peter and Ann (White) Boylston of Muddy River, or Brookline, married Deacon John Adams on 31 Oct. 1734; she married, 2d, John Hall, 3 Dec. 1766.


       
       
        
   
   JA’s younger brother, Peter Boylston Adams (1738–1823); later a captain in the militia and holder of numerous local offices.


       
       
        
   
   MS reads “for”—clearly an inadvertence by the diarist.


       
       
        
   
   MS: “I”—another inadvertence.


       
       
        
   
   This and the following paragraph, each separated in the MS by lines across the page from what precedes, may have been written on either 30 or 31 Dec. 1758 or even in Jan. 1759 preceding the several undated entries that apparently belong to that month.


       
       
        
   
   Andrew Oliver Jr. (1731–1799), Harvard 1749, who published an Essay on Comets, Salem, 1772 (Eliot, Biog. Dict. of N.E.John Eliot, Biographical Dictionary, Containing a Brief Account of the First Settlers, and Other Eminent Characters ... in New-England, Salem and Boston, 1809.).


       
      
     